Response to Arguments
112 Rejection: 
Applicant alleges that Figure 1 shows a coated flexible open-cell polyurethane foam structure where the heat conductive material has one gap exposing the polyurethane foam between defined edges of the heat conductive material. 
The examiner respectfully disagrees. 
The examiner directs Applicant’s attention to page 6 and figure 1 of the specification of the claimed invention where a gap 110 is defined as a space between the edges 112.  Figure 1 shows that the heat conductive material has multiple edges 112; therefore, it is not seen that the heat conductive material could not have a plurality of gaps 110 exposing the polyurethane foam between defined edges of the heat conductive material.   
Accordingly, the 112 rejection is maintained. 

102/103 Rejection over Pearce:
	Applicant states that the Examiner has mixed and matched two different embodiments of Pearce with an aid of hindsight to arrive at the claimed invention.  
	The examiner respectfully disagrees. 
Pearce discloses that cushioning elements 10, 20, 30 each having a plurality of gel segments 12 and multiple breathable gaps 14 between the gel segments (paragraph 29). The cushioning elements have a variety of uses including mattresses, seating surfaces, shoe inserts, packaging, and medical devices (paragraph 3).  Additionally, the cushioning elements 10, 20 or 30 including gel segments 12 can be quilted into a mattress (example 5) or glued onto a mattress core so as to be directly underneath a mattress cover (example 6).  
In other words, the cushioning element 10 comprising a series of square gel segments or the cushioning element 20 comprising a series of parallel gel strips can be applied over the surface of the foam layer of a mattress including a queen-size mattress and its dimensions of 1520 mm x 2030 mm x 250 mm (paragraph 68). 
Paragraph 68 is relied upon for teaching the dimensions of the queen-size mattress. As such, the Examiner has not combined two different embodiments of Pearce with an aid of hindsight to arrive at the claimed invention.  
For the mattress having a width of 1520 mm, the cushioning element 20 would have a series of 53 parallel gel strips in the width direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
1520/(25.4+ 3.2)= 53 gaps
The surface area of the gel strips: 25.4 x 53/1520 = 89%
The surface area of the gaps: 100%-89% = 11%
Gap width = 3.2 mm ≤ -0.196 x 89 +20.6 or 3.2 mm ≤ 3.2 mm
The mattress comprises 53 parallel gel strips in the width direction uniformly covering 89% of the surface area of the foam layer with a gap between two gel strips of 3.2 mm where the gaps occupy 11% of the surface area of the foam layer.  
For the mattress having a length of 2030 mm, the cushioning element 20 would have a series of 70 parallel gel strips in the length direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
2030/(25.4+ 3.2)= 70 gaps
The surface area of the gel strips: 25.4 x 70/2030 = 88%
The surface area of the gaps: 100%-88% = 12%
Gap width = 3.2 mm ≤ -0.196 x 88 +20.6 or 3.2 mm < 3.4 mm
The mattress comprises 70 parallel gel strips in the length direction uniformly covering 88% of the surface area of the foam layer with a gap between two gel strips of 3.2 mm where the gaps occupy 12% of the surface area of the foam layer.  
As the covering percentages of the gel segments and the gaps between the adjacent gel segments as well as the gap widths according to formula I are within the claimed ranges, the unexpected results of improved cooling performance alleged by Applicant are completely irrelevant to the finding of anticipation.   

103 Rejection: 
Applicant has reiterated positions taken with respect to the 103 rejection over Pearce in view of Mason, the examiner’s comments set forth above are equally pertinent in support of the rejection as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788